THE COURT overruled the objection, and also an objection by the defendant to the admission of J. Mandeville, a citizen of Alexandria, as a witness for the plaintiffs. 1 Lofft’s Gilb. Ev. 240; Rex v. Mayor, etc., of London, 2 Lev. 231; Bull. N. P. 290; Trials per Pais, 385.
The jury found a verdict for the plaintiffs, subject to the opinion of the court, upon the competency of George Deneale and Joseph Mandeville, two of the citizens of Alexandria, as witnesses for the plaintiffs.
THE COURT, upon consideration, granted a venire facias de novo, upon the ground of the incompetency of citizens of the town as jurors; but were of opinion that they were competent as witnesses.
THE COURT also (DUCKETT, Circuit Judge, absent) refused to suffer a by-law. approved by the mayor of Alexandria on the 27th of March, to go in evidence to support the averment of a by-law passed on the 26th, which was the day on which it was passed by the common council.